


Exhibit 10.280

 

GUARANTY INDEMNIFICATION AGREEMENT

[ADK HEMBREE ROAD PROPERTY, LLC]

 

This GUARANTOR INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the
31st day of December, 2012, by between AdCare Health Systems, Inc., an Ohio
corporation (referred to herein as “Indemnitor”), and Christopher F. Brogdon
(referred to herein as “Guarantor”). Indemnitor and the Guarantor are sometimes
hereinafter individually referred to as a “Party” and collectively as the
“Parties.”

 

RECITALS:

 

A. Guarantor is compensated for his services as a Consultant to Indemnitor
pursuant to the Consulting Agreement between Indemnitor and Consultant dated
December 31, 2012 (referred to herein as “Consulting Agreement”).

 

B. The “Guaranty” attached herewith dated November 30, 2012, memorializes an
agreement between Guarantor and Fidelity Bank (referred to herein as “Lender”)
in favor of Indemnitor regarding ADK Hembree Road Property, LLC (referred to
herein as “Borrower”).

 

C. Guarantor previously gave the Guaranty in order to induce Lender to make the
underlying agreement at issue in the Guaranty (referred to herein as “the
Loan”).

 

NOW, THEREFORE, in consideration of the foregoing, and other valuable
consideration in the amount of ten (10) dollars paid by Guarantor to Indemnitor,
the receipt and adequacy of which is hereby acknowledged, Indemnitor agrees as
follows:

 

1. Indemnification and Reimbursement of Guarantor.

 

(a) Indemnitor, hereby indemnifies and agrees to hold Guarantor harmless from
and against any and all costs, losses, damages, claims and expenses (including
but not limited to reasonable attorneys’ fees and other third-party expenses)
(collectively, “Losses”) incurred by Guarantor under the Guaranty, including
without limitation any of the foregoing incurred in connection with enforcing
this Agreement.

 

(b) In the event any sums are paid by the Guarantor under or on account of the
Guaranty, the Guarantor shall be entitled to immediate reimbursement from the
Indemnitor for such sum, and any amount so due the Guarantor, if not paid within
five (5) days after demand therefor, shall bear interest at an annual rate equal
to the prime rate as published from time to time by The Wall Street Journal (or
if the Wall Street Journal ceases to publish a prime rate, then the 14-day
moving average closing trading price of 90 day Treasury bills), plus 2% per
annum, such interest accruing daily and compounding monthly.

 

(c) Notwithstanding the foregoing, going forward from the effective date of this
Agreement, Guarantor shall not be entitled to indemnification or reimbursement
under this Agreement for any Losses to the extent that such Losses are due to
the gross negligence, fraud, intentional misrepresentation, willful misconduct,
bad faith, misappropriation, or any criminal act of Guarantor.

 

2. In the event of a claim for indemnity or reimbursement hereunder, the
Guarantor shall provide reasonable notice to the Indemnitor of the existence of
any such claim, demand or other matters to which the indemnification obligations
hereunder would apply, and the Guarantor agrees to give the Indemnitor a
reasonable opportunity to participate in the defense of the same at the
Indemnitor’s own cost and expense and with counsel of the Indemnitor’s own
selection.

 

3. Separate and successive actions may be brought hereunder to enforce any of
the provisions hereof at any time and from time to time. No action hereunder
shall preclude any subsequent action. In no event shall any provisions of this
Agreement be deemed to be a waiver of or to be in lieu of any right or claim,
including, without limitation, any right of contribution or other right of
recovery, that any party to this Agreement might otherwise have against any
other party to this Agreement.

 

4. If any term of this Agreement or any application thereof shall be invalid,
illegal or unenforceable, the remainder of this Agreement and any other
application of such term shall not be affected thereby. No delay or omission in
exercising any right hereunder shall operate as a waiver of such right or any
other right.

 

1

--------------------------------------------------------------------------------


 

5. The rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided to the parties hereto by law or by any
other agreement to which the parties hereto are bound.

 

6. Except as expressly set forth in Section I(c) above, the reimbursement and
indemnification obligations of Indemnitor hereunder are absolute, irrevocable,
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of the obligations giving rise to the payment of the Losses or
any agreement or instrument relating thereto, or any substitution, release or
exchange of any other guarantee of or security for any obligation, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor; it being the intent of the
parties hereto that such obligations shall be absolute and unconditional under
any and all circumstances.  With respect to its obligations hereunder, except
with respect to the notices required by this Agreement, Indemnitor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any other party exhaust any right,
power or remedy or proceed against any Person.

 

7. This Agreement shall be binding upon each of the parties and each party’s
respective executors, heirs, successors and assigns (including without
limitation any entity or entities that are their respective corporate,
partnership or other successors and assigns) and shall inure to the benefit of
Guarantor and its successors and assigns.

 

8. Notices given hereunder shall be given by postage paid, registered or
certified mail, return receipt requested, or by recognized national overnight
courier service, to the address of Indemnitor, or to such other address as
Indemnitor may designate in a writing given in the manner provided in this
paragraph.

 

9. The Parties hereby designate the courts sitting in Fulton County, Georgia, as
the courts of proper and exclusive subject matter and personal jurisdiction and
venue of and for any and all actions and proceedings relating to this Agreement;
hereby irrevocably consent to such designation, jurisdiction and venue; hereby
waive any objections or defenses relating to jurisdiction or venue with respect
to any action or proceeding initiated in any of said courts; and agree that
service of process or notice in any such action or proceeding shall be effective
if delivered or mailed in accordance with the notice provisions of this
Agreement.

 

10. This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Georgia.

 

11. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes.

 

[Signatures On Following Pages]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitor and Guarantor have executed this Agreement as an
instrument under seal as of the day and date first written above.

 

INDEMNITOR:

 

 

 

AdCare Health Systems, Inc.

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Name:

Boyd P. Gentry

 

 

Title:

President & CEO

 

 

[Indemnitor Signature Page to Guaranty Indemnification Agreement – ADK Hembree
Road Property, LLC]

 

[Signatures continue on following page]

 

3

--------------------------------------------------------------------------------


 

GUARANTOR

 

Christopher F. Brogdon

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Name:

 

 

 

Title:

 

 

 

[Guarantor Signature Page to Loan Indemnification Agreement – ADK Hembree Road
Property, LLC]

 

4

--------------------------------------------------------------------------------

 

 

GUARANTY

 

 

Atlanta

Georgia

 

(City)

(State)

 

November 30, 2012

 

(Date)

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce FIDELITY BANK (herein, with its participants,
successors and assigns, called “Lender”), at its option, at any time or from
time to time to make loans or extend other accommodations to or for the account
of ADK HEMBREE ROAD PROPERTY, LLC, a Georgia limited liability company (herein
called ‘‘Borrower”), or to engage in any other transactions with Borrower, the
Undersigned hereby absolutely and unconditionally guarantees to Lender the full
and prompt payment when due, whether at maturity or earlier by reason of
acceleration or otherwise, of the debts, liabilities and obligations described
as follows:

 

A.            If this o is checked, the Undersigned guarantees to Lender the
payment and performance of the debt, liability or obligation of Borrower to
Lender evidenced by or arising out of the following:
                                                                           and
any extensions, renewals or replacements thereof (hereinafter referred to as the
“Indebtedness”).

 

B.            If this x is checked, the Undersigned guarantees to Lender the
payment and performance of each and every debt, liability and obligation at
every type and description which Borrower may now or at any time hereafter owe
to Lender (whether such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several, or joint and several; all such debts,
liabilities and obligations being hereinafter collectively referred to as the
“indebtedness’’). Without limitation, this guaranty includes the following
described debt(s): any and all debts of ADK HEMBREE ROAD PROPERTY, LLC, a
Georgia limited liability company.

 

The Undersigned further acknowledges and agrees with Lender that:

 

1. No act or thing need occur to establish the liability of the Undersigned
hereunder, and no act or thing, except full payment and discharge of all
indebtedness, shall in any way exonerate the Undersigned or modify, reduce,
limit or release the liability of the Undersigned hereunder.

 

2. This is an absolute, unconditional and continuing guaranty of payment of the
indebtedness and shall continue to be in force and be binding upon the
Undersigned, whether or not all indebtedness is paid in full, until this
guaranty is revoked by written notice actually received by the Lender, and such
revocation shall not be effective as to indebtedness existing or committed for
at the time of actual receipt of such notice by the Lender, or as to any
renewals, extensions and refinancing thereof. If there more than one
Undersigned, such revocation shall be effective only as to the one so revoking.
The death or Incompetence of the Undersigned shall not revoke this guaranty,
except upon actual receipt of written notice thereof by Lender and then only as
to the decedent or the Incompetent and only prospectively, as to future
transactions, as herein set forth.

 

The Undersigned represents and warrants to the Lender that Undersigned has a
direct and substantial economic interest In Borrower and expects to derive
substantial benefits therefrom and from any loans and financial accommodations
resulting in the creation of indebtedness guaranteed hereby. Accordingly, so
long as this guaranty is not revoked prospectively in accordance with this
guaranty, the Lender may rely conclusively on a continuing warranty, hereby
made, that the Undersigned continues to be benefited by this guaranty and the
Lender shall have no duty to inquire into or confirm the receipt of any such
benefits, and this guaranty shall be effective and enforceable by the Lender
without regard to the receipt, nature or value of any such benefits.

 

3. If the Undersigned shall he dissolved, shall die, or shall be or become
insolvent (however defined) or revoke this guaranty, then the Lender shall have
the right to declare immediately due and payable, and the Undersigned will
forthwith pay to the Lender, the full amount of all indebtedness, whether due
and payable or unmatured. It the Undersigned voluntarily commences or there is
commenced involuntarily against the Undersigned a case under the United States
Bankruptcy Code, the full amount of all Indebtedness, whether due and payable or
unmatured, shall be immediately due and payable without demand or notice
thereof.

 

4. The liability of the Undersigned hereunder shall be limited a principal
amount of $Unlimited (if unlimited or if no amount is stated, the Undersigned
shall be liable for all indebtedness, without any limitation as to amount), plus
accrued interest thereon and all attorneys’ fees, collection costs and
enforcement expenses referable thereto. Indebtedness may be created and
continued in any amount, whether or not it excess of such principal amount
without affecting or impairing the liability of the Undersigned hereunder. The
Lender may apply any sums received by or available to Lender on account of the
Indebtedness from Borrower or any other person (except the Undersigned), from
their properties, out of any collateral security or from any other source to
payment of the excess. Such application of receipts shall not reduce, affect or
impair the liability of the Undersigned hereunder. If the liability of the
Undersigned limited to a stated amount pursuant to this paragraph 4, any payment
made by the Undersigned under this guaranty shall be effective to reduce or
discharge such liability only if accompanied by a written transmitted document,
received by the Lender, advising the Lender that such payment is made under this
guaranty for such purpose.

 

5. The Undersigned will pay or reimburse Lender for all costs and expenses
(including reasonable attorneys’ fees and legal expenses) Incurred by Lender in
connection with the protection, defense or enforcement of this guaranty in any
litigation at bankruptcy or insolvency proceeding.

 

This guaranty includes the additional provisions on page 2, all of which are
made a part hereof.

 

This guaranty is a x unsecured; o secured by a mortgage or security agreement
dated                                                                 ; o
secured
by                                                                                                      .

 

IN WITNESS WHEREOF, this guaranty has been duty executed be the Undersigned this
day and year first above written.

 

 

/s/ Christopher F. Brogdon

 [SEAL]

 

Christopher F. Brogdon, individually

 

 

 

“Undersigned” shall refer to all persons who sign this guaranty, severely and
jointly.

 

1

--------------------------------------------------------------------------------


 

ADDITIONAL PROVISIONS

 

6. Whether or not any existing relationship between the Undersigned and Borrower
has been changed or ended and whether or not this guaranty has been revoked,
Lender may, but shall not be obligated to enter into transactions resulting in
the creation or continuance of Indebtedness, without any consent or approval by
the Undersigned and without any notice to the Undersigned. The liability of the
Undersigned shall not be affected or impaired by any of the following acts or
things (which Lender is expressly authorized to do, omit or suffer from time to
time, both before and after revocation of this guaranty, without notice to or
approval by the Undersigned): (i) any acceptance of collateral security,
guarantors, accommodation parties or  sureties for any or all indebtedness; (ii)
any one or more extensions or renewals of indebtedness (whether or not for
longer than the original period) or any modification of the interest rates,
maturities or other contractual terms applicable to any Indebtedness; (iii) any
waiver, adjustment, forbearance, compromise or indulgence granted to Borrower,
any delay or lack of diligence in the enforcement of Indebtedness, or any figure
to Institute proceeding file a claim, give any required notices or otherwise
protect any indebtedness; (iv) any full or partial release of, settlement with,
or agreement not to sue, Borrower or any other guarantor or other person liable
in respect of any indebtedness: (v) any discharge of any evidence of
Indebtedness or the acceptance of any instrument in renewal thereof or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
protect, insure, or enforce any collateral security: or any release,
modification, substitution, discharge, impairment, deterioration, waste, or loss
of any collateral security; (vii) any foreclosure or enforcement of any
collateral security; (viii) any transfer of any indebtedness or any evidence
thereto; (ix) any order of application of any payments or credits upon
Indebtedness; (x) any election by the Lender under §1111(b)(2) of the United
States Bankruptcy Code.

 

7. The Undersigned waives any and all defenses, claim and discharges of
Borrower, or any other obligor, pertaining to Indebtedness, except the defense
of discharge by payment in full. Without limiting the generality of the
foregoing, the Undersigned will not assert, plead or enforce against Lender any
defense of waiver, release, statute of limitations, res judicate, statute of
frauds, fraud, incapacity, minority, usury, illegality or unenforceability which
may be available to Borrower or any other person liable in respect of any
indebtedness, or any setoff available against Lender to Borrower or any such
other person, whether or not on account of a related transaction. The
Undersigned expressly agrees that the Undersigned shall be and remain liable, to
the fullest extent permitted by applicable law, for any deficiency remaining
after foreclosure of any mortgage or security interest securing the
indebtedness, whether or not the liability of Borrower or any other obligor for
such deficiency is discharged pursuant to statute or Judicial decision. The
Undersigned shall remain obligated, to the fullest extent permitted by law, to
pay such amounts as though the Borrower’s obligations had not been discharged.

 

8. The Undersigned further agrees that the Undersigned shall be and remain
obligated to pay Indebtedness even though any other person obligated to pay
indebtedness, Including Borrower, has such obligation discharged in bankruptcy
or otherwise discharged by law. “Indebtedness” shall include post-bankruptcy
petition Interest and attorneys’ fees and any other amounts which Borrower is
discharged from paying or which do not otherwise accrue to Indebtedness due to
Borrower’s discharge, and the Undersigned shall remain obligated to pay such
amounts as though Borrower’s obligations had not been discharged.

 

9. If any payment applied by Lender to Indebtedness is thereafter set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of Borrower or
any other obligor), the Indebtedness to which such payment was applied shall for
the purposes of this guaranty be deemed to have continued in existence,
notwithstanding such application, and this guaranty shall be enforceable as to
such Indebtedness as fully as if such application had never been made.

 

10. The Undersigned waives any claim, remedy or other right which the
Undersigned may now have or hereafter acquire against Borrower or any other
person obligated to pay Indebtedness arising out of the creation or performance
of the Undersigned’s obligation under this guaranty, Including, without
limitation, any right of subrogation, contribution, reimbursement,
indemnification, exoneration, any right to participate in any claim or remedy
the Undersigned may have against the Borrower, collateral, or other party
obligated for Borrower’s debts, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law.

 

11. The Undersigned waives presentment, demand for payment, notice of dishonor
or nonpayment, and protest of any instrument evidencing indebtedness. Lender
shall not be required first to resort for payment of the indebtedness to
Borrower or other persons or their properties, or first to enforce, realize upon
or exhaust any collateral security for Indebtedness, before enforcing this
guaranty.

 

12. The liability of the Undersigned under this guaranty is in addition to and
shall be cumulative with all other liabilities of the Undersigned to Lender as
guarantor or otherwise, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

13. This guaranty shall be enforceable against each person signing this
guaranty, even if only one person signs and regardless of any failure of other
persons to sign this guaranty. If there be more than one signer, all agreements
and promises herein shall be construed to be, and are hereby declared to be,
joint and several in each of every particular and shall be fully binding upon
and enforceable against either, any or all the Undersigned. This guaranty shall
be effective upon delivery to Lender, without further act, condition or
acceptance by Lender, shall be binding upon the Undersigned and the heirs,
representatives, successors and assigns of the Undersigned and shall inure to
the benefit Lender and its participants, successors and assigns. Any invalidity
or unenforceability of any provision or application of this guaranty shall not
affect other lawful provisions and application hereof, and to this end the
provisions of this guaranty are declared to be severable. Except as authorized
by the terms herein, this guaranty may not be waived, modified, amended,
terminated, released or otherwise changed except by a writing signed by the
Undersigned and Lender. This guaranty shall be governed by the laws of the State
in which it is executed. The undersigned waives notice of Lender’s acceptance
hereof.

 

2

--------------------------------------------------------------------------------
